Citation Nr: 0004924	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  96-44 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1. Entitlement to an increased evaluation for internal 
derangement of the left knee, evaluated as 30 percent 
disabling (and to include a separate 10 percent evaluation 
for degenerative arthritis, effective March 26, 1999).

2. Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs 


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel


INTRODUCTION

The veteran had active service from May 1959 to May 1962.  
This matter comes before the Board of Veterans' Appeals on 
appeal from an April 1996 rating decision of the St. Paul, 
Minnesota (RO).

In a July 1999 rating decision, the RO granted service 
connection and a separate 10 percent disability evaluation 
for degenerative arthritis of the left knee.  As such, the 
Board has recharacterized the veteran's claim for an 
increased rating on the decision title page to more 
accurately reflect the RO's recent determinations regarding 
his service-connected left knee disability. 


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by 
the RO.

2. The veteran's service-connected left knee internal 
derangement disability has been severely disabling and 
manifested by limitation of motion due to pain on use, 
excess fatigability, incoordination, pain on movement and 
subjective complaints of chronic pain.

3. Effective March 26, 1999, the veteran's service-connected 
degenerative arthritis of the left knee was medically 
diagnosed and is manifested by subjective complaints of 
pain and limitation of range of motion due to pain on use.

3. The veteran's service-connected left knee internal 
derangement and degenerative arthritis is evaluated as 40 
percent disabling (30 percent for internal derangement 
since December 1995 with a separate 10 percent for 
degenerative arthritis since March 1999).

4. The veteran's service-connected degenerative arthritis of 
the right knee is evaluated as 10 percent disabling since 
April 1998.

5. The veteran's service-connected major depressive disorder 
is evaluated as 30 percent disabling since January 1999.

6. The veteran's service-connected disabilities are not of 
such nature and severity as to prevent him from securing 
or following any substantially gainful employment.


CONCLUSIONS OF LAW

1. The criteria for an increased evaluation for internal 
derangement of the left knee in excess of 30 percent (and 
to include a separate evaluation in excess of 10 percent 
for degenerative arthritis from March 26, 1999), have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003-5260, 5257, 5261 (1999).

2. The veteran is not unemployable solely as a result of 
service-connected disabilities.  38 U.S.C.A. § 5107; 38 
C.F.R. §§ 3.321, 3.341, 4.16, 4.17, 4.19, 4.25 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims for an increased rating for a left knee disability and 
for a total rating based upon unemployability due to service-
connected disabilities (TDIU) are well grounded.  When a 
claimant is awarded service connection for a disability and 
subsequently appeals the RO's initial assignment of a rating 
for that disability, the claim continues to be well grounded 
as long as the rating schedule provides for a higher rating 
and the claim remains open.  Shipwash v. Brown, 8 Vet. 
App. 218, 224 (1995).  See also Fenderson v. West, 12 Vet. 
App. 119 (1999) (At the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
the facts found, i.e., "staged" ratings.).  Upon review of 
the entire record, the Board concludes that all relevant 
facts have been developed and that no further duty to assist 
the veteran is required.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the veteran's service medical records and all other evidence 
of record pertaining to the history of his service-connected 
left knee, and has found nothing in the historical record 
that would lead to a conclusion that the current evidence of 
record is inadequate for rating purposes.  In addition, it is 
the judgment of the Board that this case presents no 
evidentiary considerations that would warrant an exposition 
of the remote clinical histories and findings pertaining to 
the disability at issue.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, see 38 C.F.R. § 4.2, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

I.  Factual Background

In an October 1962 rating decision, the RO granted service 
connection for internal derangement of the left knee with 
postoperative residuals and awarded a 10 percent disability 
evaluation.  This award was based on a review of service 
medical records and findings of a September 1962 VA 
examination that showed that the veteran suffered a twisting 
injury to the left knee in December 1961 during service.  He 
underwent arthrotomy and patella cartilage shave and excision 
of the anomalous cartilaginous slip of the left knee.  The 
September 1962 VA examination report diagnosed internal 
derangement of the left knee, postoperative with residuals.  

The veteran's medical history reflects that, in 1972, he 
underwent a cervical fusion at a private hospital.

According to a May 1993 letter from Frederick L. Webber, 
D.O., the veteran's work restrictions included no bending, 
lifting, extended walking, reaching, overhead work, standing 
in one place and climbing.  The veteran was advised to avoid 
working in crowds or groups of people.  Dr. Webber indicated 
that these restrictions were necessary, as the veteran had 
sustained cumulative trauma due to multiple accidents and 
associated musculoskeletal injuries including muscle and leg 
injuries and disc herniation at multiple levels.  

By rating decision dated April 1994, the RO increased the 
veteran's left knee disability evaluation to 20 percent.

VA and private medical records and examination reports, dated 
from 1994 to 1999, reflect the veteran's treatment for his 
service-connected left knee.  He was also treated for 
depression, cervical strain/cervical disc disease and 
temporomandibular (TMJ) symptomatology. 

During a January 1994 VA examination, the veteran complained 
of constant pain, swelling and periodic locking of the left 
knee.  There was no evidence of redness, swelling or warmth 
of the left knee and the veteran denied numbness and tingling 
but the examination report noted slight wasting of the 
quadriceps muscles, with no significant loss of strength.  
The veteran's extension was limited to 10 to 15 degrees and 
was painful.  The veteran had flexion to 100 degrees and 
there was no evidence of instability.  On walking, the 
veteran avoided bending the left knee and tended to stand 
with his weight on the right knee. 

A February 1994 VA magnetic resonance image (MRI) was 
suggestive of severe degenerative changes and it was 
indicated that the veteran possibly had calcium pyrophosphate 
deposition disease.  Additionally, the MRI revealed what 
appeared to be a degenerative tear of the posterior cruciate 
ligament.  

A March 1994 VA social and industrial survey report indicates 
that the veteran, who was born in 1941, graduated from high 
school and took a few college courses after discharge from 
service.  From 1965 to 1980, he worked for a rubber company 
and held a variety of positions including lab technician, 
quality control and supervisor.  He found management 
stressful and left.  The veteran left another job due to back 
and knee problems.  From 1981 to 1987 he was a self-employed 
scenic photographer.  His claim for Social Security 
Administration (SSA) benefits was denied.  The veteran was 
alert, oriented and neatly groomed, walked with some 
difficulty and had neck and leg pain during the interview.  

In June 1994, Dr. Webber opined that, by history and review 
of records, the veteran was totally disabled prior to 1988.

In November 1995, Dr. Webber again said that the veteran was 
restricted from bending, lifting, extending walking, 
reaching, overhead work, standing in one place and climbing.  
The veteran was advised not to work in crowds or groups of 
people due to cumulative trauma from multiple injuries, 
including muscle and leg injuries and disc hernia at many 
levels.  Dr. Webber repeated that the veteran was totally 
disabled prior to 1988.

The RO received the veteran's claim for an increased rating 
for his service-connected left knee disability and an 
application for increased compensation based on 
unemployability (VA Form 21-8940) in December 1995.  On the 
VA Form 21-8940, the veteran, who was 54 years old, indicated 
that he apparently completed high school and one year of 
college and was last employed in 1987, did not recall his 
occupation at the time and had worked in scenic photography 
for the last five years.  The veteran stated that he became 
too disabled to work on a full-time basis in 1987. 

According to a February 1996 VA examination report, the 
veteran complained of chronic disabling pain, with joint pain 
and stiffness and was noted to have numerous spinal 
abnormalities.  The veteran described left knee problems and 
said a VA MRI showed ruptured posterior cruciate ligament and 
degeneration of the left knee.  He had lost some range of 
motion of the left knee and was unable to fully extend or 
flex his knee or squat.  Physical examination revealed that 
the veteran walked with a slight left limp and there was no 
swelling, redness, tenderness, deformity or lateral 
instability.  Drawer and McMurray tests were negative.  The 
veteran climbed up and down onto the examination table with 
groaning and had a range of motion of the left knee of 15 to 
105 degrees.  X-rays of the left knee showed that, in 
comparison to x-rays taken in 1994, there was an increase in 
the joint space loss in the medial joint space of the left 
knee.  Also, it was noted that x-ray findings were consistent 
with calcium pyrophosphate deposition disease.  The veteran 
was diagnosed with status post left knee surgery in 1961, 
bilateral knee meniscus calcifications and bilateral 
degenerative arthritis of the knees. 

In a March 1998 statement, Dr. Webber said he treated the 
veteran since 1990 and that in 1970, the veteran was 
evaluated by a neurologist, Dr. Milton Alter, who concluded 
that the veteran's permanent disabilities began in 1964.  Dr. 
Webber reviewed the veteran's neck and back pain problems and 
associated restrictions and opined that the veteran's 
injuries were totally permanent and precluded lifting, 
bending from the waist or prolonged sitting or standing.  Dr. 
Webber did not discuss the veteran's service-connected left 
knee disability. 

W. Budd, M.D., an orthopedist performed a fee-based 
examination on the veteran for VA.  The examination report 
reveals that the veteran lacked 5 to 7 degrees of extension 
of the left knee and had flexion to 110 degrees.  At the time 
of the examination, the veteran walked with a cane.  X-rays 
of both knees revealed severe arthritis, with the left knee 
worse than the right.  Dr. Budd noted that the veteran was 
down to bone on bone on the left knee and had calcified 
menisci in the lateral joint space.  The veteran was 
diagnosed with severe arthritis of the left knee and was 
noted to be a candidate for a total left knee replacement. 

In May and June 1998 statements, Dr. Webber concluded that, 
based upon x-rays and medical evidence, the veteran's right 
knee disability was adjunct to his left knee disability.  Dr. 
Webber commented that the veteran's left knee disability 
increased the strain and degeneration of his right knee.
 
In a rating decision dated June 1998, the RO increased the 
veteran's left knee disability evaluation to 30 percent.

In January 1999, the RO granted service connection for right 
knee degenerative arthritis secondary to the veteran's 
service-connected left knee disability and assigned a 
noncompensable disability evaluation. 

A March 1999 VA examination report for psychiatric disorders 
reflects the veteran's history of intermittent depression 
since 1971, that was treated with prescribed medication from 
his family practitioner and that he took as needed.  When 
depressed, the veteran reported increased pain.  He slept 
poorly, was socially isolated, cried and was easily irritated 
and frustrated.  The veteran had passive suicidal ideation 
since 1971.  He tired easily and had poor concentration and 
memory.  His orientation, insight, judgment and fund of 
knowledge were good.  Diagnoses included major depressive 
disorder, chronic, moderate.  A score of 60 was assigned on 
the Global Assessment of Functioning (GAF) scale.

The veteran was also afforded VA orthopedic examination in 
March 1999 and reported that his left knee pain had worsened 
over the past 38 years and that the pain prevented him 
walking more than one block without discomfort.  His past 
medical history included herniated cervical discs, disk 
fusion, severe arthritis, bleeding peptic ulcer and colitis 
and he underwent renal lithiasis (lithotripsy) at a private 
facility.  The veteran was unable to kneel, stoop or squat.  
According to the examination report, the veteran's pain 
limited his functional ability; the veteran had limitation of 
motion due to pain on use in that he was only able to walk 
one block and the veteran had pain with flexion and 
extension.  Further, the examiner noted that the veteran had 
additional loss of range of motion due to pain on use, excess 
fatigability, and incoordination and pain on movement.  The 
veteran also described right knee joint pain.  Physical 
examination revealed range of motion of the left knee was 0 
to 110 degrees and slight crepitus, but no warmth or fluid 
noted.  X-rays of the left knee showed dense calcification as 
well as degenerative changes of the medial and patellofemoral 
joint space.  Small joint effusion as well as probable loose 
joint bodies were also present.  The veteran was diagnosed 
with degenerative joint disease of the left and right knees 
and major depressive disorder, moderate.  

In May 1999, the RO assigned a 10 percent disability 
evaluation to the veteran's service-connected right knee 
disability effective April 1998.

In a June 1999 Addendum, the VA psychiatric examiner who 
examined the veteran in March 1999 discussed the 
manifestations of the veteran's depression disorder, noted 
above.  The physician concluded that the veteran's knee 
problems predated the depression and have been possible 
causes of his later development of a depressive disorder.  
The examiner said that the veteran's knee pain interfered 
with his ability to sleep and with his appetite.  

In a July 1999 rating decision, the RO granted service 
connection for degenerative arthritis of the left knee and 
awarded a separate 10 percent disability evaluation pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Code 5003-5260, effective 
March 26, 1999.  The RO also granted service connection for 
major depressive disorder and assigned a 30 percent 
disability evaluation, effective from January 1999. 

II. Analysis

A.  Increased Rating For Left Knee Disability

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.1-4.14.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7. 

It is possible for a veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994).
  
Where functional loss is alleged due to pain on motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-208 
(1995).  Within this context, a finding of functional loss 
due to pain must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).

With any form of arthritis, painful motion is an important 
factor of disability.  See 38 C.F.R. § 4.59.  The intent of 
the rating schedule is to recognize painful motion or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
maligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  The 
joints involved should be tested for pain on both active and 
passive motion, in weight bearing and nonweight-bearing and, 
if possible, with range of the opposite undamaged joint. 38 
C.F.R. § 4.59.

The veteran's service-connected left knee has been rated as 
being 30 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 for knee impairment with recurrent 
subluxation or lateral instability of the knee.  A 30 percent 
disability evaluation is warranted for severe impairment and 
is the maximum benefit assignable under Diagnostic Code 5257.  
Id. 

The Board further notes that the veteran's left knee 
pathology is totally negative for knee ankylosis, dislocated 
cartilage (semilunar), symptomatic removal of semilunar 
cartilage, impaired tibia and fibula and genu recurvatum to 
warrant an increased rating under the other pertinent 
diagnostic codes.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5256, 5258, 5259, 5262.  Further, under 38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (limitation of flexion) the maximum 
allowable rating is 30 percent.  Under 38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (limitation of extension), a 30 percent 
evaluation is assigned for extension limited to 20 degrees.  
A 40 percent evolution is warranted for extension limited to 
30 degrees and a 50 percent evaluation is assigned for 
extension limited to 45 degrees.  Id.

The VA and private medical evidence does not show that the 
veteran has limitation of extension to warrant an increased 
rating under Diagnostic Code 5261.  In January 1994, the 
veteran's extension was limited to 10 to 15 degrees.  A 
February 1996 VA examination report indicates that the 
veteran had range of motion of the left knee from 15 to 105 
degrees.  The April 1998 report from Dr. Budd shows that the 
veteran lacked full extension of the left knee by 5 to 7 
degrees and, in March 1999, a VA examiner reported that the 
veteran had a range of motion from 0 to 110 degrees.  
Therefore, a higher rating under Diagnostic Code 5261 for 
limitation of extension is not warranted, and the Board finds 
that the currently assigned 30 percent evaluation accurately 
reflects the degree of functional impairment of the involved 
left knee.  Because the veteran's knee impairment is rated 
under Diagnostic Code 5257, a code that is not predicated 
solely on loss of range of motion, 38 C.F.R. §§ 4.40 and 4.45 
regarding functional loss due to pain do not apply.  See 
Johnson v. Brown, 9 Vet. App. at 7.

A precedent opinion of the VA General Counsel, VAOPGCPREC 23-
97, held that a claimant who has arthritis and instability of 
the knee might be rated separately under Diagnostic Codes 
5003 and 5257, citing Esteban.  In a subsequent VA General 
Counsel opinion, it was held that a separate rating for 
arthritis could also be based on x-ray findings and painful 
motion under 38 C.F.R. § 4.59.  See VAOPGCPREC 9-98.  In 
Hicks v. Brown, 8 Vet. App. 417 (1995), the U.S. Court of 
Appeals for Veterans Claims (known as the U.S. Court of 
Veterans Appeals prior to March 1, 1999) noted that 
Diagnostic Code 5003 and 38 C.F.R. § 4.59 deem painful a 
motion of a major joint or group of minor joints caused by 
degenerative arthritis that is established by x-ray evidence 
to be limited motion even though a range of motion may be 
possible beyond the point when pain sets in.  The knee is 
considered a major joint.  38 C.F.R. § 4.45(f).

Traumatic arthritis, substantiated by x-ray findings, is 
rated as degenerative arthritis under 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (1999).  Degenerative arthritis, if 
substantiated by x-ray findings, is rated pursuant to the 
criteria given under Diagnostic Code 5003 that provides for 
rating the disability on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  A 20 percent evaluation requires x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations.  
The ratings based on x-ray findings are not to be combined 
with ratings based on limitation of motion. 

In this case, the March 1999 VA examination report shows that 
the veteran has additional loss of range of motion due to 
pain on use, excess fatigability, incoordination and pain on 
movement and degenerative arthritis of the left knee 
visualized on x-ray and diagnosed by the examiner.  Based on 
these findings, in July 1999, the RO granted service 
connection for degenerative arthritis of the left knee and 
assigned a separate 10 percent disability evaluation under 
38 C.F.R. § 4.71a, Diagnostic Code 5003-5260, effective from 
March 26, 1999.  The Board finds that the veteran is, thus, 
being properly compensated for painful motion by this 
separate 10 percent evaluation.  A 20 percent disabling 
rating for arthritis is not appropriate as the veteran does 
not have arthritis involving more than two major or minor 
joint groups, nor has limitation of motion been shown to the 
degrees required by the rating criteria.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.  Under these provisions, zero 
percent ratings are appropriate when extension is limited to 
5 degrees or flexion is limited to 60 degrees.  Id.  However, 
there is no basis upon which to predicate assignment of a 
disability rating in excess of 10 percent under Diagnostic 
Codes 5003-5260, from March 26, 1999. 

The Board emphasizes that it does not doubt the sincerity of 
the veteran's claim that his left knee disability results in 
significant impairment.  However, under the applicable 
diagnostic criteria that the Board must consider, the 
preponderance of the evidence is against his claim of 
entitlement to a rating in excess of 30 percent for internal 
derangement of the left knee (and a separate rating in excess 
of 10 percent for degenerative arthritis, from March 26, 
1999).  The evidence is not so evenly balanced as to allow 
for the application of reasonable doubt. 38 U.S.C.A. § 5107.

B. Total Rating Based Upon Unemployability Due to Service-
Connected Disabilities

In this case, the veteran's internal derangement of the left 
knee is rated as 30 percent disabling since December 1995 and 
his degenerative arthritis of the same knee is evaluated as 
10 percent disabling since March 1999 (rated as 40 percent as 
a single body system, e.g., orthopedic), the veteran's 
degenerative arthritis of the right knee has been evaluated 
as 10 percent disabling since April 1999 and his major 
depressive disorder as 30 percent disabling since January 
1999.  The combined rating for the veteran's service-
connected disabilities is 60 percent.  See 38 C.F.R. § 4.25.   
Thus, he is not totally disabled.  38 C.F.R. § 4.15 (1999).

Total disability evaluations may be assigned where the 
schedular evaluation for service-connected disability is less 
than 100 percent when it is found that the service-connected 
disabilities are sufficient to produce unemployment without 
regard to advancing age.  38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.16.  If there is only one such disability, this disability 
shall be ratable at 60 percent or more, or if there are two 
or more disabilities, there shall be at least one ratable at 
40 percent or more (in pertinent part, disabilities of both 
lower extremities or affecting a single body system, e.g., 
orthopedic, will be considered one disability) and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  Id.  A total disability rating may be 
assigned to veterans who fail to meet the schedular standards 
under 38 C.F.R. §§ 3.321(b)(2), 3.340, 3.41, 4.16, 4.17.

The veteran's service-connected disabilities have resulted in 
various symptoms, including left and right knee pain and some 
moderate depression.  However, the veteran has other 
significant disabilities for which service connection has not 
been established, especially herniated cervical discs and 
disc fusion, low back pain, bleeding peptic ulcer disease and 
colitis. 

However, unemployability associated with advancing age or 
intercurrent disability may not be considered in determining 
entitlement to a total rating based on unemployability due to 
service-connected disability.  38 C.F.R. § 4.19 (1999).  The 
evidence of record shows that the veteran's service-connected 
disabilities alone are not of such nature and severity as to 
prevent him from securing or following all types of 
substantially gainful employment.  A review of the veteran's 
educational and employment record discloses that he graduated 
from high school and completed one year of college and worked 
for nearly fifteen years for a rubber company in a variety of 
jobs including laboratory technician supervisor.  He also 
described experience in photography and last worked in 1987.  
While some functional impairment as a result of the veteran's 
service-connected disabilities has been shown, as previously 
noted, a VA physician in 1999 described the veteran's 
depressive disorder as only moderate and the evidence of 
record does not support the veteran's contention that his 
service-connected disabilities render him unemployable.  The 
veteran's current GAF score is 60.  GAF is a scale reflecting 
the "psychological, social, and occupational functioning on 
a hypothetical continuum of mental health-illness."  
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV) of the American Psychiatric Association.  
Under DSM-IV, a GAF score of 60 indicates the presence of 
some moderate psychiatric symptoms with some moderate 
impairment in social, occupational or school functioning.

In light of the recent examination findings and the opinions 
of the examiner in March and June 1999, as well as the other 
evidence of record, it is apparent that the veteran's 
service-connected psychiatric disorder does not result in 
more than moderate occupational or social functioning at 
present.

Moreover, it is relevant to the issue of employability that 
the psychiatric examination in March 1999 revealed no 
deficits in the veteran's general level of cognitive 
functioning, thus indicating that his mentation is adequate 
for the tasks of sedentary employment.  Many of the veteran's 
current medical problems are unrelated to service and reflect 
disorders for which he is not service-connected, e.g., 
cervical fusion and back disability.  

In support of his claim, the veteran submitted a September 
1970 statement from Milton Alter, M.D., Ph. D.  Dr. Alter 
opined that the veteran's neck and back injuries would result 
in permanent disability.  The veteran apparently sustained 
neck and back injuries in an automobile accident that 
occurred in 1964, after discharge from active service.  As 
noted above, the veteran is not service-connected for neck 
and back disorders. 

As previously noted, in November 1995, Dr. Webber said that 
the veteran was restricted from bending, lifting, extended 
walking, reaching, overhead work, standing in one place, or 
climbing and should not work in crowds or groups of people.  
Dr. Webber assigned the restrictions because the veteran had 
experienced cumulative trauma to multiple injuries, including 
muscle and leg injuries and disc herniation at multiple 
levels.  Dr. Webber indicated that the veteran had been 
totally disabled since prior to 1988 but did not discuss the 
left and right knee disabilities and their impact, if any, on 
the veteran's ability to obtain gainful employment.  
Moreover, while in March 1998, Dr. Webber stated that the 
veteran's injuries were totally and permanently disabling and 
precluded him from lifting and bending from the waist and 
from prolonged sitting or standing, Dr. Webber again did not 
mention the veteran's service-connected knee disabilities or 
the major depression.

The veteran also submitted letters from numerous employers 
dated November 1983 through May 1995 indicating that 
positions were unavailable to him because he lacked the 
necessary job qualifications.  The letters failed to 
demonstrate that he was denied employment due to any of his 
service-connected disabilities.  

In April 1997 and June 1998 statements, [redacted] and [redacted] 
[redacted], respectively, advised the veteran that he would 
not be hired due to his physical limitations.  Mr. [redacted] 
indicated that due to the veteran's knees, the veteran would 
be unable to meet the physical demands of a position with his 
business, Computerized Creations.  Mr. [redacted] referenced the 
veteran's right and left knee disabilities as precluding 
employment as his antique store.    

To warrant a total rating based on individual 
unemployability, the veteran's service-connected disabilities 
must be severe enough, in light of his educational background 
and employment history, to render him unable to secure and 
follow a substantially gainful occupation.  38 C.F.R. §§ 
3.340, 3.341, 4.16. 

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the court 
discussed the meaning of "substantially gainful 
employment."  In this context, it noted the following 
standard as set forth in Timmerman v. Weinberger, 510 F.2d 
439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is 
an inability to engage in substantial gainful 
activity.  The question must be looked at in a 
practical manner, and mere theoretical ability to 
engage in substantial gainful employment is not a 
sufficient basis to deny benefits.  The test is 
whether a particular job is realistically within 
the physical and mental capabilities of the 
claimant.    

The veteran's service-connected disabilities, alone, must be 
sufficiently severe to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  In determining whether 
unemployability exists, consideration may be given to the 
veteran's level of education, special training and previous 
work experience, but not to his age or to any impairment 
caused by nonservice-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19.

Overall, the evidence of record in this case does not support 
the veteran's contention that his service-connected 
disabilities, in and of themselves, are of such severity as 
to preclude his participation in all forms of substantially 
gainful employment.  While the Board appreciates the 
veteran's difficulties in seeking employment, the fact that a 
veteran is unemployed or has difficulty obtaining employment 
is insufficient to establish unemployability.  The relevant 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993). 

The letters from Mr. [redacted] and Mr. [redacted] fail to support 
the veteran's assertions as they do not specifically discuss the 
nature of employment that was sought by the veteran and how 
his left and right knee disabilities would have impacted on 
his ability to perform the employment denied.  Thus, the 
veteran has not shown that his service-connected disabilities 
preclude him from all forms of substantially gainful 
employment.  The Board, therefore, concludes that the 
preponderance of the evidence is against the veteran's claim 
that his service-connected disabilities render him unable to 
obtain or retain substantially gainful employment.  38 C.F.R. 
§ § 3, 3.40, 3.341, 4.16.  The evidence is not so evenly 
balanced that there is any doubt as to any material issue.  
38 U.S.C.A. § 5107.  Accordingly, entitlement to a TDIU is 
not warranted. 

Moreover, the Board finds that the evidence does not present 
such an exceptional or usual disability picture as to render 
impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  There has been no 
showing that service-connected disability has caused marked 
interference with employment or necessitated frequent periods 
of hospitalization.  In the absence of such factors, the 
Board is not required to discuss the possible application of 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  The Board, therefore, 
concludes that the preponderance of the evidence is against 
the claim for a total rating.


ORDER

An increased evaluation for internal derangement of the left 
knee, evaluated as 30 percent disabling (and to include an 
evaluation in excess of 10 percent for degenerative 
arthritis, effective March 10, 1999), is denied.

A total disability evaluation based on individual 
unemployability due to service-connected disability is 
denied.



		
	D. J. DRUCKER
	Acting Member, Board of Veterans' Appeals



 

